Citation Nr: 1333258	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  13-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for generalized anxiety with depression, insomnia and dysthymic disorder.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1971 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board recognizes that, by rating decision in September 2008, the RO initially service connected the Veteran for generalized anxiety with depression and insomnia.  When granting the increase from 30 percent disabling to 50 percent disabling, in the September 2010 rating decision, the RO re-characterized the issue as generalized anxiety with depression, insomnia and dysthymic disorder.  

The Veteran's representative initially provided a notice of disagreement for all the issues in the September 2010 rating decision.  However, in response to the RO's request, it was later clarified, in a January 2012 letter, that the only issue on appeal was the rating pertaining to the Veteran's generalized anxiety with depression, insomnia and dysthymic disorder.  

In July 2013, the Veteran's representative requested that the Board wait 90 days before issuing a decision in this case, as he intended to submit a brief and additional evidence on his client's behalf.  In September 2013, the Board received the representative's brief and the additional evidence.  The new evidence consisted a November 2010 letter from the Veteran's psychiatrist and a mental disorders disability benefits questionnaire, dated in August 2013, and signed by the Veteran's psychiatrist.  Also received was the March 2010 VA examination already of record.  The Veteran waived review of the submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2012).  The Board will consider all relevant evidence in the adjudication of the appeal.

In an October 2008 rating decision, the Veteran's claim for a TDIU was denied.  This decision was not appealed and is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, a new claim for an increased rating for the Veteran's generalized anxiety with depression, insomnia and dysthymic disorder, is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Veteran contends that his service-connected generalized anxiety with depression, insomnia and dysthymic disorder is more severe than is contemplated by the assigned 50 percent rating.  The evidence reveals that after the most recent VA examination, conducted in March 2010, the severity of the Veteran's condition increased.  In a May 2010 VA suicide care plan, the Veteran's spouse stated she was concerned about the Veteran's disengagement and voiced a possible need for psychiatric admission.  Several months the later, the Veteran attempted suicide and was hospitalized and treated in a mental ward, from July 24, 2010 to August 3, 2010.  When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the evidence reflects that the Veteran's symptoms increased in severity after the March 2010 VA examination, thus, a new examination is required.  

As described above, the March 2010 VA examination reflected that the Veteran suffered from generalized anxiety with depression, insomnia and dysthymic disorder, but he was also diagnosed with PTSD.  The March 2010 VA examination stated that the Veteran's symptoms overlapped and the disorders could not be differentiated.  Thus, on remand the VA examiner must attempt to differentiate the nature or extent of the service-connected psychiatric disabilities from the nonservice-connected psychiatric diagnoses.  However, the Board emphasizes that if it is not possible to distinguish the effects of the service-connected generalized anxiety with depression, insomnia and dysthymic disorder from any nonservice-connected mental disorder, the reasonable doubt doctrine dictates that all psychiatric symptoms be attributed to the Veteran's service-connected generalized anxiety with depression, insomnia and dysthymic disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  

Additionally, July 2010 and August 2010 hospital and psychiatric ward records, referenced in a September 2010 VA Report of General Information (report of contact), are not associated with the claims file.  The September 2010 Report of General Information indicates the Veteran was provided with an authorization form; however, an additional attempt should be made to obtain these records.  Thus, the necessary authorization should be obtained from the Veteran and these records should be attempted to be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1).  

The record indicates the Veteran has received treatment from E. J, a psychiatrist.  Thus, the necessary authorization should be obtained from the Veteran and any additional treatment records, since March 2010 (excluding the November 2010 letter and August 2013 mental disorder questionnaire), from this provider should be attempted to be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1).  

The Veteran has also received treatment from P.D.E., a psychiatrist.  Thus, the necessary authorization should be obtained from the Veteran and any additional records, since April 2008, from this provider should be attempted to be obtained and associated with the claims folder.  Id.  

Additionally, the Veteran has received treatment at the Gainesville VA Medical Center (VAMC), including treatment from a psychologist, T. H.  Updated treatment records, since September 2010, should be obtained.  38 C.F.R. § 3.159(c)(2).

The Department of Labor (DOL), Office of Worker's Comp Program states in a letter that a psychiatrist, A. P., evaluated the Veteran in June 2010.  This evaluation is not associated with the claims.  Additionally, other records from DOL, from the Employment Standards Administration, regarding the Veteran's psychiatric condition are associated with the claims file but do not appear to be complete.  The June 2010 examination report and all additional records from DOL may be useful in adjudicating the appeal.  

While a July 2009 record indicates that the Veteran is not receiving Social Security Administration benefits, an August 2013 record, from the Veteran's psychiatrist, stated the Veteran has retired on disability.  It is not clear if this statement refers to Social Security Administration disability benefits; however, VA is obligated to obtain Social Security Administration (SSA) records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  Thus, if the Veteran is receiving Social Security Administration disability benefits, the SSA records would be useful in adjudicating the appeal.

Finally, evidence of record raises the issue of a TDIU.  In a November 2010 letter from the Veteran's psychiatrist, she stated that she believes that the Veteran is permanently unemployable due to his severe mental health disorders.  As described above, the August 2013 mental disorder questionnaire, from the same psychiatrist, indicated that the Veteran has retired on disability.  Finally, an August 2010 VA treatment record noted that the Veteran was placed on administrative leave from his job and was escorted off the grounds by police, but further explanation of the circumstances of this incident is not provided by the record.  

Thus, for the above reasons, the Board finds that the issue of entitlement to TDIU has been raised by the record, as noted in the Introduction.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453.  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for adjudication.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  The Board notes that the Veteran currently does not meet the schedular criteria for a TDIU.  However, TDIU can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b). 

Therefore, the RO should send a notice letter to the Veteran for his TDIU claim. This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  

Moreover, as the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected major depressive disorder causes him to be unemployable, such an opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a new notice letter to the Veteran and his representative.  This letter should contain notice of the information and evidence necessary to substantiate a claim for a TDIU and the manner in which disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.  

2.  Provide the Veteran a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," for completion.

3.  Obtain the necessary authorization from the Veteran and then attempt to obtain the hospital and mental ward records, from July 2010 and August 2010, noted in the September 2010 VA Report of General Information (report of contact), and associate them with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Obtain the necessary authorization from the Veteran and then attempt to obtain additional treatment records from psychiatrist, E. J., since March 2010 (excluding the November 2010 and August 2013 mental disorder questionnaire).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

5.  Obtain the necessary authorization from the Veteran and then attempt to obtain additional treatment records from psychiatrist P.D.E., since April 2008.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

6.  Obtain the Veteran's treatment records, since September 2010, from the Gainesville VAMC and any associated outpatient clinics and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

7.  Obtain and associate with the record all records pertaining to the Veteran concerning all Department of Labor, Office of Worker's Comp Program, claims, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

8.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

9.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this Remand, the claims folder, and Virtual VA records, must be made available to and reviewed by the examiner in conjunction with the examination.

a.  The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected generalized anxiety with depression, insomnia and dysthymic disorder.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected generalized anxiety with depression, insomnia and dysthymic disorder, without regard to any non service-connected psychiatric disorders which may be diagnosed.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected generalized anxiety with depression, insomnia and dysthymic disorder without regard to any non service-connected psychiatric disorders which are diagnosed.  If the service-connected psychiatric disability manifestations cannot be clinically distinguished from manifestations of nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

b.  The examiner is also asked to obtain a complete occupational history from the Veteran, and to provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities (generalized anxiety with depression, insomnia and dysthymic disorder, lumbar strain, and multiple basal and squamous cell carcinomas of the face, arms and legs), considered in combination, without consideration of his non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  

The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

10.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

11.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


